Citation Nr: 9935711	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant's substantive appeal was timely.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant had active service from November 1969 to July 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in Los 
Angeles, California.

The RO accepted the appellant's VA Form 9, received July 20, 
1993, as a new claim for an increased rating.  In a rating 
decision dated March 1994, the RO denied an increased rating 
for the appellant's service-connected sarcoidosis.  The RO 
issued a Supplemental Statement of the Case in April 1994 
prior to submission of a Notice of Disagreement.  The 
appellant filed a Notice of Disagreement in May 1994.  
Thereafter, the RO properly issued a Statement of the  Case 
in March 1999.  No substantive appeal has yet been received.  
This issue is not perfected for appellate review.  38 C.F.R. 
§§ 19.26, 20.302(b) (1999).  


FINDINGS OF FACT

1.  The appellant timely initiated an appeal from a March 
1992 rating decision that granted service connection and 
assigned a 10 percent rating for sarcoidosis.  On March 11, 
1993, a Statement of the Case was mailed to him. 

2.  On July 20, 1993, the appellant filed a substantive 
appeal; his request for an extension, received no earlier 
than May 21, 1993, was not made prior to the expiration of 
the time for filing a substantive appeal.  


CONCLUSION OF LAW

The appellant's substantive appeal received on July 20, 1993 
was not timely.  38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.302(b) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant filed an original application for service 
connection for sarcoidosis in September 1991.  

The RO awarded service connection for sarcoidosis by rating 
decision dated in March 1992.  The RO assigned a 10 percent 
disability rating, effective August 1, 1991.  The RO notified 
the appellant of that decision by letter dated March 30, 
1992.  

The appellant filed a Notice of Disagreement in December 
1992.  The appellant expressed disagreement with the assigned 
rating and a desire to appeal.  

The RO issued a Statement of the Case on March 11, 1993, 
addressing in part the rating for sarcoidosis.  

The RO received the appellant's substantive appeal, VA Form 
9, on July 20, 1993, with a copy of additional service 
medical records.  By a March 1994 rating decision, the RO 
confirmed the rating action of March 1992.  The RO issued a 
supplemental statement of the case on April 5, 1994 and on 
October 5, 1994, the RO completed VA Form 8, Certification of 
Appeal.  

In a February 1996 deferred rating decision, the RO indicated 
that the appellant's July 20, 1993 substantive appeal, VA 
Form 9, was not timely filed.  Later that month, the RO wrote 
to the appellant advising him they had received his "Notice 
of Disagreement with our decision of 03-20-92 on 12-08-92" 
and that it was not timely since "our decision 
notification" was dated more than one year before it was 
received.  

The appellant's representative filed a Notice of Disagreement 
on the issue of timeliness in March 1996, noting the 
discrepancy in the RO's letter.  The RO issued a Statement of 
the Case in March 1996, correctly addressing the issue of the 
timeliness of the appellant's substantive appeal, and 
providing a chronology of events and the applicable law and 
regulations.  The appellant filed a substantive appeal on the 
issue of timeliness in April 1996.

The appellant and his representative argue that a written 
request for an extension of the time limit for filing a 
substantive appeal had been timely submitted on VA Form 21-
4138 of May, 17, 1993, advising that the appellant was in 
England for his mother in law's burial.  

According to a February 1998 Report of Contact, RO personnel 
contacted the representative service organization to obtain 
the 4138 referred to above.  The RO personnel stated that it 
appears to have been received via facsimile on May 21, 1993 
at the service organization, which contends that it was 
associated with the claims file but appears to have been lost 
or misfiled.  A photocopy of the document is now of record 
and shows that the appellant stated that he had been out of 
the country for his mother-in-law's burial services at the 
time the Statement of the Case was issued, and he requested a 
30-day extension in which to file his substantive appeal.  

Criteria

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal or the 
response to the Supplemental Statement of the Case.  The 
request for extension must be filed with the VA office  from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  
38 C.F.R. § 20.303 (1999).  

Roy v. Brown, 5 Vet.App. 554 (1993), squarely addressed this 
issue.  The United States Court of Veterans Appeals (Court) 
declared in Roy, "After an appellant receives the SOC 
[Statement of the Case], he must file a formal appeal within 
'sixty days from the date the [SOC] is mailed,' 38 U.S.C.A. § 
7105(d)(3) (West 1991), or within the remainder of the one 
year period from the date the notification of the RO decision 
was mailed, whichever period ends later.  38 C.F.R. § 
20.302(b) 
(1991); . . ." Id. at 555.  In Roy, the appellant failed to 
file a substantive appeal on time - within the time frames 
mandated by either statute or regulation - and the Board 
accordingly dismissed his appeal.  That decision was affirmed 
on appeal to the Court.  The Court held, "Here, appellant . . 
. did not file a timely formal appeal.  Accordingly, she is 
barred from appealing the RO decision."  Id. at 556.

Analysis

In this case, the record reflects that the RO issued a 
statement of the case on the issue of the rating for 
sarcoidosis on March 11, 1993.  The appellant's written 
request for an extension, which was sent to the 
representative, was not received until May 21, 1993.  
Pursuant to 38 C.F.R. § 20.303 (1999), a written request for 
an extension "must be made prior to expiration of the time 
limit for filing the substantive appeal or the response to 
the Supplemental Statement of the Case."  The request for an 
extension was not contained in the claims file at the time of 
the prior denial, but has recently been obtained from the 
representative, to whom the 


appellant sent it, and is now a part of the record.  Even 
assuming that when the representative received it on March 
21, 1993, it was submitted to the RO, the Board finds that 
the extension request was made after the deadline for filing 
the substantive appeal had expired.  Accordingly, the request 
was untimely.  There is no evidence contained in the claims 
file as to whether the request was granted or denied.  

It is plain from the timetable outlined above that the 
appellant has failed to file a timely substantive appeal.  He 
did not file his substantive appeal within 60 days from the 
date that the Statement of the Case was mailed to him.  The 
evidence shows that the RO issued the Statement of the Case 
on March 11, 1993.  The evidence also demonstrates that the 
RO received the appellant's substantive appeal, VA Form 9, on 
July 20, 1993.  The substantive appeal was not filed within 
60 days within from the date that the Statement of the Case 
was mailed to him or within one year of the date of the 
letter notifying him of the rating decision.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991 & Supp. 1999); 38 C.F.R. § 20.302(b) 
(1999).  Further, the request for an extension was not 
effective.  Accordingly, the Board has no jurisdiction to 
review his claim.  Although the RO initially misinformed the 
appellant that his Notice of Disagreement had been untimely, 
the representative filed a timely disagreement on the 
timeliness issue and the Statement of the Case correctly 
addressed the timeliness of the substantive appeal.  Thus, 
the appellant was not prejudiced by the earlier error.  

For these reasons, the Board finds that the appellant failed 
to file a timely substantive appeal within 60 days of the 
March 1993 mailing of the Statement of the Case or one year 
from the March 1992 notice of the RO rating action denying 
his claim for an increased rating of his sarcoidosis.  The 
Board concludes that the appeal is dismissed for failure to 
file a timely substantive appeal.  38 U.S.C.A. § 7105(d)(3) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.302(b) (1999).






ORDER

The appeal of the appellant's claim for an increased rating 
for his service-connected sarcoidosis is dismissed.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

